                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:21CR90

        vs.
                                                                          ORDER
JUSTIN T. HAIL,

                        Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO EXTEND
TIME TO FILE PRETRIAL MOTIONS [59]. For good cause shown, the request to file a Motion
to Continue the Deadline to File Pretrial Motions Out-of-Time was granted. (Filing No. 61). I
find that the motion to extend the pretrial motions deadline [59] should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by June 2, 2021.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO EXTEND TIME TO FILE PRETRIAL
MOTIONS [59] is granted. Pretrial motions shall be filed on or before June 2, 2021, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between May 3, 2021, and June 2, 2021, 2021, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 6th day of May, 2021.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
